Case 1:19-bk-10814-SDR   Doc 2 Filed 02/26/19 Entered 02/26/19 15:16:05   Desc
                         Main Document    Page 1 of 7

                                                               1:19-bk-10814
Case 1:19-bk-10814-SDR   Doc 2 Filed 02/26/19 Entered 02/26/19 15:16:05   Desc
                         Main Document    Page 2 of 7

                                                               1:19-bk-10814
Case 1:19-bk-10814-SDR   Doc 2 Filed 02/26/19 Entered 02/26/19 15:16:05   Desc
                         Main Document    Page 3 of 7

                                                               1:19-bk-10814
Case 1:19-bk-10814-SDR   Doc 2 Filed 02/26/19 Entered 02/26/19 15:16:05   Desc
                         Main Document    Page 4 of 7

                                                               1:19-bk-10814
Case 1:19-bk-10814-SDR   Doc 2 Filed 02/26/19 Entered 02/26/19 15:16:05   Desc
                         Main Document    Page 5 of 7

                                                               1:19-bk-10814
Case 1:19-bk-10814-SDR   Doc 2 Filed 02/26/19 Entered 02/26/19 15:16:05   Desc
                         Main Document    Page 6 of 7

                                                               1:19-bk-10814
Case 1:19-bk-10814-SDR   Doc 2 Filed 02/26/19 Entered 02/26/19 15:16:05   Desc
                         Main Document    Page 7 of 7

                                                               1:19-bk-10814
